Citation Nr: 1624069	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a March 2011 Notice of Disagreement (NOD) was timely filed as to a June 2009 rating decision denying entitlement to service connection for diabetes mellitus, type II.

2.  Whether there was clear and unmistakable error (CUE) with a June 2009 rating decision denying entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2015, the Board remanded the claim to provide the Veteran with the opportunity to present testimony at a videoconference hearing.  In an April 2016 correspondence, the Veteran expressed his wish to withdraw his request for a hearing before a member of the Board.  As a result, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e) (2015).  


FINDINGS OF FACT

1.  A rating decision denying service connection for diabetes mellitus, type II, was issued June 2009; a letter notifying the Veteran of the decision and of his appellate rights was sent to him at his address on June 22, 2009.  

2.  Correspondence expressing a desire to appeal the June 2009 rating decision regarding the denial of service connection for diabetes mellitus, type II, was not received by VA from the Veteran or any representative within one year of the mailing of the notification letter on June 22, 2009.

3.  New and material evidence was not submitted within one year of the mailing of the notification letter on June 22, 2009.  

4.  The June 2009 rating decision does not contain outcome-determinative error in applying the law extant at that time to the facts before the adjudicator.   



CONCLUSIONS OF LAW

1.  The criteria for a timely appeal of the June 2009 rating decision denying service connection for diabetes mellitus, type II, are not met. 38 U.S.C.A. §§ 5107; 7105 (West 2014); 38 C.F.R. §§ 3.102, 20.201, 20.302 (2015).

2.  The June 2009 rating decision does not contain clear and unmistakable error. 38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law). 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The United States Court of Appeals for Veterans Claims has further held that VA's duties to notify and assist do not apply where the law, and not the evidence, is dispositive of the claim. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The issue of whether a notice of disagreement was timely filed in response to a June 2009 rating decision deals with the application of the law, and the duties to notify and assist are not applicable.  Also, VA's notification and assistance duties are not applicable to clear and unmistakable error motions.  Thus, no further consideration is necessary for that claim.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

II.  Timely Appeal

Appellate review is initiated by filing a notice of disagreement (NOD) and completed by filing a substantive appeal after a statement of the case has been furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  The NOD must be filed within one year from the date that the RO mails notice of the determination. The date of mailing of the notification is presumed to be the same as the date of the letter. 38 C.F.R. § 20.302(a).  A NOD must be a "written communication from the claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result." 38 C.F.R. § 20.201.

The RO construed a March 2011 statement from the Veteran as a NOD with the June 2009 rating decision that denied service connection for diabetes mellitus, type II.  The Veteran has denied that the statement was intended to be a notice of disagreement with the June 2009 rating decision, rather arguing that it was an allegation of clear and unmistakable error with the June 2009 rating decision.  That portion of the appeal is addressed below.  The appeal of whether the March 2011 statement was a timely-filed NOD was nevertheless perfected and is properly before the Board.   

In June 2009, the RO issued a rating decision denying service connection for diabetes mellitus, type II.  The letter notifying the Veteran of the adverse decision was mailed to him on June 22, 2009.  The Veteran does not dispute the mailing was properly accomplished or that he did not received the decision and notice.  No correspondence was received from the Veteran or any representative concerning the denial of service connection until March 2011.  No new and material evidence was submitted within one year of the June 22, 2009 notice.  To the extent the March 2011 correspondence can be construed as NOD, the Board finds that it was untimely.  There was no communication that can be called a notice of disagreement filed within one year of June 2009.  Therefore, there is no timely NOD to the June 2009 denial of service connection for diabetes mellitus, type II.  There is no reasonable doubt to be resolved in this matter.  

III.  Clear and Unmistakable Error in the June 2009 Rating Decision

An individual whose VA claim has been adjudicated by an RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Such a final decision may be reversed or amended where evidence establishes that it was a product of clear and unmistakable error.  38 C.F.R. § 3.105(a).  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision. 38 C.F.R. § 3.105(a). 

Clear and unmistakable error is defined as follows: Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied.  It is the sort of error, which had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said the reasonable minds could only conclude that the original decision was fatally flawed.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

The Veteran argues that service connection is warranted for his diagnosed diabetes mellitus, type II, based on exposure to Agent Orange during his active service.  Exposure to certain herbicide agents, including the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II, shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e).  

The Veteran contends VA committed CUE in a June 2009 rating decision that denied his claim of entitlement to service connection for diabetes mellitus, type II.  He has presented various arguments in support of this contention.  

In March 2011, the Veteran through his representative submitted a statement arguing VA committed CUE by failing to obtain and consider the Veteran's military personnel file in the June 2009 rating decision that denied entitlement to service connection for diabetes mellitus.  

Next, the Veteran cited to a March 2009 response to a request for information showed the Veteran was assigned to Fighter Squadron 51, which was noted as being a unit that could have been assigned to a ship or to shore.  Despite this, it was noted that the Veterans' service record provided no conclusive proof of service in Vietnam, this notation being later cited in the June 2009 rating decision.  In the March 2011 statement, the Veteran argued that VA committed CUE by applying a higher standard of proof than required for a showing of service in the Republic of Vietnam.  The question of whether the Veteran went ashore as part of his duty in Fighter Squadron 51 should have been resolved in the Veteran's favor, as the evidence was in equipoise, the Veteran argued.  

Lastly, the Veteran submitted a transfer order with his March 2011 statement showing the Veteran was transferred on November 10, 1971, and arrived at his duty station in December 9, 1971, aboard the USS Coral Sea.  The Veteran through his representative asserted the Veteran arrived on the USS Coral Sea on December 9, 1971.  During the Veteran's tour of duty, the ship never docked.  The Veteran argued he spent 24 hours in De Nang, Vietnam, and was flown by helicopter from Da Nang to the USS Coral Sea.  

Regarding the Veteran's first contention, the Board finds that there was no CUE in the June 2009 rating decision for failure to consider the Veteran's military personnel record.  The Veteran correctly notes that the June 2009 decision did not list the evidence as being considered.  However, the body of the rating decision itself, in explaining the denial of service connection, specifically cited the Veteran's service personnel records.  The rating action clearly did consider the service personnel records.  Moreover, citing the records in the body of the decision, rather than in the listing of evidence, is not error, and in fact is in compliance with statute.  See 38 U.S.C.A. § 5104(b) (West 2014).  Further, assuming for the sake of argument that the RO did fail to consider the Veteran's military personnel records, it is not the sort of error, which had it not been made, would have manifestly changed the outcome at the time it was made.  Significantly, the Veteran's military personnel records show no actual evidence of service in Vietnam.  Such an omission would not have altered the outcome, as the records do not establish dispositive fact needed for favorable resolution of the Veteran's claim, such that reasonable minds could only conclude that the June 2009 decision was fatally flawed.  Therefore, the Board finds no CUE in the June 2009 rating decision on the basis of failure to consider the Veteran's military personnel records.  The evidence shows that such records were considered, and, even if they were not considered, such an omission would not have manifestly changed the outcome of the rating decision at the time it was made.  

Next, CUE is not shown regarding the Veteran's argument that VA should have found that the evidence was in a state of equipoise and resolved reasonable doubt in the Veteran's favor regarding service in Vietnam.  

The Court has consistently stressed the rigorous nature of the concept of clear and unmistakable error.  "'Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably." Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors" are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell at 313-4.  

For the Veteran's contention that VA should have applied reasonable doubt because the evidence was in a state of equipoise due to the March 2009 , the Board finds that there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Even though the Veteran couches his allegation of error in terms of failing to apply the law regarding affording the benefit of the doubt to the Veteran, he is really simply disagreeing with the weight afforded the evidence by VA in the June 2009 decision.  Mere disagreement as to how the facts should have been weighed do not constitute CUE.  Thus, the Board will not conclude that this aspect of the June 2009 rating decision was an undebatable error. 

Finally, regarding the Veteran's contention that he would have needed to stay in Da Nang, on Vietnam soil, prior to boarding the USS Coral Sea, proving that the Veteran had service in the Republic of Vietnam, and that VA committed clear and unmistakable error for not considering such evidence in the June 2009 rating decision, the Board finds no clear and unmistakable error.  There is no evidence of record, to include the Veteran's military personnel file, that shows the Veteran stayed in Da Nang, Vietnam, prior to boarding the USS Coral Sea on December 9, 1971.  The Veteran seems to argue that such an overnight stay was necessarily involved in his itinerary during his transfer.  This is not undebatable.  It is common knowledge that flights to vessels stationed off the coast of Vietnam came from several countries with a U.S. presence, including Japan, Thailand, and the Philippines.  Moreover, the USS Coral Sea was an aircraft carrier that was quite capable of accepting and refueling multiple aircraft.  Consequently, it is far from debatable that the Veteran must have flown from Da Nang, as opposed to being flown directly to the ship from another country.  As there clearly were other routes, other than a stopover in Da Nang, through which the Veteran arrived to his base aircraft carrier, his assertion that it was undebatable that he landed first in Da Nang is patently incorrect, and therefore does not establish CUE.  Thus, the Board finds no CUE in this aspect of the June 2009 rating decision.  

After thoroughly reviewing the record, the Board concludes the RO applied the correct statutory and regulatory provisions to the correct and relevant facts.  There is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made. Absent any evidence that RO failed to apply the correct statutory and regulatory provisions to the correct and relevant facts, a finding that the June 2009 rating decision was clearly and unmistakably erroneous is not warranted.  38 C.F.R. § 3.105(a). 



ORDER

The appeal as to the timeliness of the NOD to the June 2009 denial of service connection for diabetes mellitus, type II, is denied.  

The motion for reversal or revision of the June 2009 rating decision on the basis of clear and unmistakable error is denied.  





____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


